             Case 1:19-sc-01208 Document 1 Filed 06/05/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN RE APPLICATION OF USA FOR
 2703(d) ORDER FOR EIGHT UNIFORM                  SC No. 19-1208
 RESOURCE LOCATORS SERVICED BY
 GOOGLE FOR INVESTIGATION OF
 VIOLATION OF 18 U.S.C. § 1505

Reference:     USAO Ref. # 2019R00170; Subject Accounts: See Attachment A

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel, respectfully

submits under seal this ex parte application for an Order pursuant to 18 U.S.C. § 2703(d). The

proposed Order would require Google LLC (“Google”), an electronic communication service

and/or remote computing service provider located in Mountain View, California, to disclose

certain records and other information pertaining to the Google accounts associated with various

Uniform Resource Locators (“URLs”) (i.e., web pages) affiliated with YouTube.com, as set forth

in Part I of Attachment A to the proposed Order, within ten days of receipt of the Order. The

records and other information to be disclosed are described in Part II of Attachment A to the

proposed Order. In support of this application, the United States asserts:

                      LEGAL BACKGROUND AND JURISDICTION

       1.      Google is a provider of an electronic communication service, as defined in 18

U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require Google to

disclose the items described in Part II of Attachment A. See 18 U.S.C. § 2703(c)(2) (Part II.A of

Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

       2.      This Court has jurisdiction to issue the requested Order because it is “a court of
             Case 1:19-sc-01208 Document 1 Filed 06/05/19 Page 2 of 6



competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(d). Specifically, the

Court is a “district court of the United States . . . that – has jurisdiction over the offense being

investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below, acts or omissions in

furtherance of the offenses under investigation occurred within Washington, DC. See 18 U.S.C. §

3237.

        3.     A court order under section 2703(d) “shall issue only if the governmental entity

offers specific and articulable facts showing that there are reasonable grounds to believe that . . .

the records or other information sought . . . are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the records

and other information described in Part II of Attachment A are relevant and material to an ongoing

criminal investigation.

                                      RELEVANT FACTS

        4.     As discussed more fully below, defendant Roger Stone was indicted by a grand jury

in the District of Columbia on January 24, 2019, for Obstruction of Proceedings, False Statements,

and Witness Tampering, in violation of 18 U.S.C. §§ 1001(a)(2), 1505, and 1512(b)(1). His matter

is currently pending and captioned, United States v. Roger J. Stone, Jr., 19-cr-00018 (ABJ). The

indictment alleges, inter alia, that Stone testified falsely before the House Permanent Select

Committee on Intelligence on September 27, 2017 and tampered with a witness whose testimony

was sought by that committee.

        5.     One of the allegations in the indictment is that Stone, in our around early August

2016, claimed both publicly and privately to have communicated with Organization 1, which

released tens of thousands of documents stolen from the Democratic National Committee and the



                                                  2
             Case 1:19-sc-01208 Document 1 Filed 06/05/19 Page 3 of 6



personal email account of the chairman of the U.S. presidential campaign of Hillary Clinton. See

Indictment, Doc. No. 1, ¶¶ 3, 6.

       6.      Some of the public statements made by Stone in early August 2016 were videotaped

and published on YouTube.com. To establish the dates by which Stone made those public

statements, the Government wishes to obtain from Google the actual upload date for those videos

(while YouTube posts a “published on” date for videos, the Government seeks certified business

records establishing the upload dates). Specifically, the Government seeks to obtain from Google

the upload dates for the following videos during the early August 2016 timeframe:

               a. August 4, 2016 video of Roger Stone on InfoWars, available at

                   https://www.youtube.com/watch?v=MQM1_tDk2h8&t=1929s

               b. August 8, 2016 video of Roger Stone making public remarks in Broward

                   County,    Florida,   available   at   https://www.youtube.com/watch?v=r6-

                   qW_PzGEA and https://www.youtube.com/watch?v=6gM_cyROnto

               c. August 12, 2016 video of Roger Stone on InfoWars, available at

                   https://www.youtube.com/watch?v=OPkRMIEv3-I

               d. August 16, 2016 video of Roger Stone on InfoWars, available at

                   https://www.youtube.com/watch?v=HXXwf-9otzU

               e. August 16, 2016 video of Roger Stone on the Dana Loesch show, available at

                   https://www.youtube.com/watch?v=HfrzKmeXsrI

       7.      In addition, the Government seeks the upload date for a videotaped statement that

the head of Organization 1 made on or about June 12, 2016, claiming that Organization 1 has

“emails relating to Hillary Clinton which are pending publication.” That video is available at

https://www.youtube.com/watch?v=x7uvbETwpwU.              The   Government    is    seeking this



                                                3
             Case 1:19-sc-01208 Document 1 Filed 06/05/19 Page 4 of 6



information, inter alia, to establish when Organization 1 made public statements regarding its

possession of emails relating to Hillary Clinton, which is relevant to proving the timeline of events

charged in the indictment.

       8.      On or about June 4, 2016, an attorney for the Government spoke with Google, who

stated that it would provide the requested upload dates only upon receiving an Order from the

Court pursuant to 18 U.S.C. § 2703(d). Because this matter is currently public, the Government

is not seeking to seal this request nor is the Government seeking to prevent the disclosure of this

request to those individuals who uploaded the subject videos.

                                    REQUEST FOR ORDER

       9.      The facts set forth above show that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to an

ongoing criminal investigation. Accordingly, the United States requests that Google be directed

to produce all items described in Part II of Attachment A to the proposed Order within ten days of

receipt of the Order.

                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney
                                              DC Bar No. 472845


                                              ___/S/________________________
                                              Michael J. Marando
                                              Assistant United States Attorney
                                              N.Y. Bar. 4250395
                                              Fraud & Public Corruption Section
                                              555 4th Street, N.W., Room 5241
                                              Washington, D.C. 20530
                                              Office: (202) 252-7068
                                              Michael.Marando@usdoj.gov




                                                  4
             Case 1:19-sc-01208 Document 1 Filed 06/05/19 Page 5 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN RE APPLICATION OF USA FOR
 2703(d) ORDER FOR EIGHT UNIFORM                   SC No. 19-1208
 RESOURCE LOCATORS SERVICED BY
 GOOGLE FOR INVESTIGATION OF
 VIOLATION OF 18 U.S.C. § 1505

                                             ORDER

        The United States has submitted an Application pursuant to 18 U.S.C. § 2703(d),

requesting that the Court issue an Order requiring Google LLC (“PROVIDER”), an electronic

communication and/or remote computing service provider located in Mountain View, California,

to disclose the records and other information described in Attachment A to this Order. The Court

finds that the United States has offered specific and articulable facts showing that there are

reasonable grounds to believe that the records or other information sought are relevant and material

to an ongoing criminal investigation.

        IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 2703(d), that PROVIDER shall,

within ten days of receipt of this Order, disclose to the United States the records and other

information described in Attachment A to this Order.




Date:                                                ___________________________________
                                                     HON. ROBIN M. MERIWEATHER
                                                     UNITED STATES MAGISTRATE JUDGE
            Case 1:19-sc-01208 Document 1 Filed 06/05/19 Page 6 of 6



                                      ATTACHMENT A

       Provide the upload date and time (i.e., the date and time the videos were uploaded or

“published” to YouTube.com) for each of the following videos:

       1.) https://www.youtube.com/watch?v=x7uvbETwpwU

       2.) https://youtu.be/x7UvbETwpwU

       3.) https://www.youtube.com/watch?v=MQM1_tDk2h8&t=1929s

       4.) https://www.youtube.com/watch?v=r6-qW_PzGEA

       5.) https://www.youtube.com/watch?v=6gM_cyROnto

       6.) https://www.youtube.com/watch?v=OPkRMIEv3-I

       7.) https://www.youtube.com/watch?v=HXXwf-9otzU

       8.) https://www.youtube.com/watch?v=HfrzKmeXsrI
